UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4058
SHERILYN SMITH,
               Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4072
KERSHENA FLESKES,
              Defendant-Appellant.
                                       
           Appeals from the United States District Court
     for the Southern District of West Virginia, at Huntington.
              Joseph Robert Goodwin, District Judge.
                            (CR-02-121)

                      Submitted: June 12, 2003
                      Decided: June 19, 2003

    Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                            COUNSEL

Dick R. Crownover, CROWNOVER LAW FIRM, Abilene, Texas,
for Appellants. Kasey Warner, United States Attorney, Miller A.
2                       UNITED STATES v. SMITH
Bushong, III, Assistant United States Attorney, Huntington, West Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Sherilyn Smith (No. 03-4058) and Kershena Fleskes (No. 03-4072)
appeal their sentences on guilty pleas on a charge of conspiracy to
commit money laundering, in violation of 18 U.S.C.A. § 1956(h)
(West Supp. 2003). Smith and Fleskes specifically allege that the dis-
trict court erred in calculating their offense levels and in applying a
two-level enhancement for leadership roles pursuant to USSG
§ 3B1.1(c) (2001). For the reasons set forth below, we affirm Smith’s
and Fleskes’ convictions and sentences.

   As a preliminary matter, because Smith and Fleskes both withdrew
their objections to their offense level calculations, this court reviews
that objection on appeal for plain error. United States v. Olano, 507
U.S. 725, 732 (1993); United States v. Brewer, 1 F.3d 1430, 1434-35
(4th Cir. 1993). The calculation of the base offense level for an 18
U.S.C. § 1956(h) conviction requires using the offense level for the
underlying offense from which the laundered funds were derived, in
this case, 21 U.S.C. § 846 (2000), unlawful drug trafficking. USSG
§ 2S1.1. As set forth in the presentence investigation report, Smith
and Fleskes could be held accountable for trafficking at least 1000
pounds of marijuana. Counsel for Smith and Fleskes agreed that this
was the proper drug amount, and further agreed that the resultant base
offense level of twenty-eight was correct. Under these facts, we find
no plain error in the district court’s determination that twenty-eight
was the appropriate base offense level for Smith and for Fleskes.

   Smith and Fleskes further claim on appeal, as they did below, that
they were "mere facilitators or steerers" as opposed to managers or
                        UNITED STATES v. SMITH                        3
supervisors for purposes of USSG § 3B1.1(c), and assert that the dis-
trict court erred in applying a two-point enhancement to their offense
level for leadership roles. We find no error in the district court’s
rejection of their claim and find to be properly supported by the
record the district court’s factual findings that Smith and Fleskes: (1)
made most of the money from the crime; (2) were responsible for, and
exercised control over, drug deliveries made, including where drugs
were to be delivered; and (3) selected the courier to be used in the
conspiracy. We further find that the district court’s determinations
that the scope of Smith’s and Fleskes’ illegal activity was the largest
of all those involved in the conspiracy and their participation was
essential and central to the success of the crime were not clearly erro-
neous. United States v. Withers, 100 F.3d 1142, 1147 (4th Cir. 1996).

   Accordingly, we affirm Smith’s and Fleskes’ convictions and sen-
tences. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                           AFFIRMED